Citation Nr: 1513499	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-33 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased evaluation for chronic lumbar strain with disc space narrowing, now diagnosed as degenerative disc disease, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel





INTRODUCTION

The Veteran served on active duty from September 2004 to April 2009.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefit sought on appeal.

The RO in St. Paul, Minnesota, has jurisdiction of the Veteran's record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The November 2012 statement of the case relates that it was based in part on a review of Virtual VA CAPRI progress notes from the Charleston, South Carolina, VA Medical Center (VAMC) dated from August 11, 2011, through February 3, 2012.  

However, a review of the Veteran's Virtual VA eFolder reveals that it contains no VA treatment records dated after December 15, 2011.  The Veteran's VBMS eFolder contains no VA treatment records.  

Thus, it appears that there exist records of relevant VA medical treatment of the Veteran that have not been associated with the record before the Board.  These outstanding treatment records could be particularly relevant in this case, as an increased evaluation based on intervertebral disc syndrome under Diagnostic Code 5243 would require evidence of incapacitating episodes, which would be shown by treatment records.   

Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, in this case the proper adjudication of the issue on appeal requires a remand for development.  

The most recent VA examination of the Veteran's service-connected low back disability took place in November 2012.  Therefore, due to the passage of time, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of the service-connected low back disability on appeal.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran was entitled to a new evaluation after a two year period between the last VA examination and the veteran's contention that his disability has increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Here, VA is required to afford the Veteran a contemporaneous VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer, 10 Vet. App. at 403 ; see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all outstanding VA treatment records, to include those from the Charleston, South Carolina, VAMC dated after December 15, 2011.  

2.  Then, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected chronic lumbar strain with disc space narrowing, now diagnosed as degenerative disc disease.  Copies of all pertinent records from the Veteran's eFolders must be made available to the examiner.  

A complete rationale for all opinions expressed must be provided.  

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


